Eschweiler, J.
The situation presented upon defendant’s demurrer to the amended supplemental complaint in this case is in the main similar to that presented in the case herewith decided of the same plaintiffs against the Tomahawk Land Company {ante, p. 537). The defendant here is one of the Allied Companies mentioned'in the complaint in the other action, and the relief demanded is also substantially the same as in the other action except that it is here prayed that a certain transaction between this defendant and the defendant in the other action, and which is referred to in the complaint set out in the other cause, should be set aside, in addition to the appointment of a receiver, an injunction to prevent further loans, and the payment of dividends.
The questions here presented as to the sufficiency of the complaint to warrant the relief either of the appointment of a receiver or the payment of dividends is controlled by what is held in the other case,, and the same as to the necessity of making the directors defendants, and the demurrer should therefore have been sustained as in the other case.
We therefore deem it unnecessary to set out the details of the complaint herein or to discuss or decide any other questions.
By the Court — Order reversed, and cause remanded with directions to sustain the demurrer.